Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                April 05, 2022

The Court of Appeals hereby passes the following order:

A22A1178. JASON WERKMAN v. DEBBIE POWELL.

      Debbie Powell and Jason Werkman were divorced in Texas, and Werkman was
awarded primary custody of their three minor children. In August 2017, Powell filed
an action in Georgia to domesticate the Texas orders and sought a modification of
custody and support. In 2019, the trial court awarded Powell custody and recalculated
child support. In its “Order on Attorney’s Fees,” entered in 2021, the court ordered
Jason Werkman to pay attorney fees incurred by Powell in connection with the
modification action in the amount of $26,261.50, which included $836.06 pursuant
to OCGA § 9-15-14 (b), $13,115.72 pursuant to OCGA § 19-6-15 (k) (5), and
$12,309.72 pursuant to OCGA § 19-9-3 (g). Werkman filed a notice of appeal from
the trial court’s order. However, we lack jurisdiction.
      Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2), (b); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal
in a domestic relations case in which custody is not at issue must be brought by
discretionary application). Additionally, an order awarding OCGA § 9-15-14 attorney
fees also requires an application for discretionary appeal. See OCGA § 5-6-35 (a)
(10). “[C]ompliance with the discretionary appeals procedure is jurisdictional.” Fabe
v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
      Werkman’s failure to comply with discretionary appeal procedures deprives
this Court of jurisdiction over the appeal. Accordingly, this appeal is hereby
DISMISSED.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     04/05/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.